DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Hayter on 11/30/2021.

The application has been amended as follows: 
Claim 1, Line 12: “.” Is amended to --; and the air cycle machine includes a housing and the cooling conduit is located within an interior of the housing where the cooling conduit is arranged in a heat transfer relationship with one of the plurality of components; and the plurality of components includes a turbine and heat from the cooling air within the cooling conduit is transferred to the turbine.—
Claim 4: (cancelled)
Claim 5: (cancelled)
Claim 6: (cancelled)
Claim 7, Line 1: “6” is amended to –1—
Claim 8, Line 1: “6” is amended to –1--
Claim 12, Line 8: “.” Is amended to –; and reducing the temperature of at least a portion of the cooling air further comprises: directing the at least a portion of the cooling 
Claim 15: (Cancelled)
Claim 16: (Cancelled)
Claim 17, Line 1: “16” is amended to –12—
Claim 18, Line 1: “16” is amended to –12--
Claim 19, Line 1: “16” is amended to –12--


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3,7-14,17-19 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746